MCS ACQUISITION CORP., D/B/A MOBILE CONTAINER SERVICE AND BRIAN T. SULLIVAN
v.
MOBILE CONTAINER SERVICE, INC., MICHAEL SISSELBERGER AND BRUCE GILPIN AND KENNETH M. SULLIVAN
MCS ACQUISITION CORP., D/B/A MOBILE CONTAINER SERVICE
v.
PROFESSIONAL CONTAINER SERVICE, INC., BRUCE GILPIN, DAVID GILPIN AND JACQUES KHAL
PETITION OF: MOBILE CONTAINER SERVICE, INC., MICHAEL SISSELBERGER AND JACQUES KHAL
No. 23 MAL 2008.
Supreme Court of Pennsylvania, Middle District.
September 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of September, 2008, the Petition for Allowance of Appeal is DENIED.